Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Coulthard et al.			:		
Patent No. 10,561,534				:	FINAL AGENCY DECISION ON 
Issue Date: February 18, 2020		:	REQUEST FOR RECONSIDERATION  
Application No. 15/314,426			:	OF PATENT TERM ADJUSTMENT
Int’l Filing Date: June 4, 2015		:	  
Attorney Docket No. VAC.1150P-US	:		


This is a decision on the request under 37 C.F.R. § 1.705 filed May 26, 2020, which requests the United States Patent and Trademark Office (“Office”) adjust the patent term adjustment (“PTA”) set forth on the patent from 525 days to 532 days.  

The request is DENIED.  

This decision is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

The address set forth on the petition is different than the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address set forth on the petition.  However, all future correspondence will be mailed solely to the address of record.  

Relevant Procedural History

The patent issued with a PTA determination of 525 days on February 18, 2020.  The instant request seeking an adjustment of 532 days was timely filed with a payment for a two-month extension of time on May 26, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 480 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 75 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and


30 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent sets forth a PTA of 525 days (480 days of A Delay + 75 days of B Delay + 0 days of C Delay - 0 days of Overlap - 30 days of Applicant Delay).

The request asserts the Office incorrectly calculated the period of B Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of  B Delay is 82 days.  The request asserts the correct PTA is 532 days.

A Delay

The request does not dispute the Office’s prior determination that the period of A Delay is 
480 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 480 days. The 480 days is the period of delay under 37 CFR 1.702(a)(1).

B Delay

The request asserts the period of B Delay is 82 days, not 75 days as previously calculated by the Office.

37 C.F.R. § 1.703(b) states,

The period of [B Delay] is the number of days, if any, in the period beginning on the day after the date that is three years after the date on which the application was filed under    35 U.S.C. 111(a) or the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application and ending on the date a patent was issued, but not including the sum of [the periods of time set forth in sections (1)-(4) of this paragraph].

Pursuant to 37 C.F.R. § 1.703(b), the period of B Delay for this patent is the number of days beginning on the day after the date that was three years after the commencement date and ending on the issue date.1  

This application is the national stage of International Application No. PCT/US2015/034289.

35 U.S.C. § 371(b) states,

Subject to subsection (f) of this section, the national stage shall commence with the expiration of the applicable time limit under article 22 (1) or (2), or under article 39(1)(a) of the treaty.

The date the “applicable time limit” referenced in 37 U.S.C. § 371(b) expired is December 5, 2016, which is the date 30 months after the earliest claimed priority date.  

The date of the expiration of the applicable time limit (December 5, 2016) is the date of commencement unless the application is entitled to an earlier date under 35 U.S.C. § 371(f), which states,

At the express request of the applicant, the national stage of processing may be commenced at any time at which the application is in order for such purpose and the applicable requirements of subsection (c) of this section have been complied with.

Applicant submitted application papers on November 28, 2016.  The papers filed November 28, 2016, do not include a request under 35 U.S.C. § 371(f).  Therefore, the date of commencement is December 5, 2016.  See Actelion Pharmaceuticals, Ltd. v. Matal, 881 F.3d 1339 (Fed. Cir. 2018).

The period of B Delay is 75 days, which is number of days beginning on December 6, 2019 (the day after the date three years after the commencement date) and ending on February 18, 2020 (the issue date). The application was not subject to any “carve out” periods such as request for continue examination, appeals, etc.

The request asserts the correct period of B Delay is 82 days.  The Office acknowledges the correct period of B Delay would be 82 days if the date of commencement was November 28, 2016.  However, as previously discussed, the date of commencement is December 5, 2016.  

In view of the prior discussion, the correct period of B Delay is 75 days.

C Delay

The request does not dispute the Office’s prior determination that the period of C Delay is 
0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The request does not dispute the Office’s prior determination that the period of Applicant Delay is 30 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and confirmed the period of Applicant Delay is 30 days. The  30-day delay is for the submission of an IDS after the mail date of the notice of allowance under 37 CFR 1.704(c)(10).

Conclusion

The correct period of B Delay is 75 days, and the correct PTA is 525 days (480 days of A Delay + 75 days of B Delay + 0 days of C Delay - 0 days of Overlap - 30 days of Applicant Delay).

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  


/ROBERT A CLARKE/
Robert Clarke
Patent Attorney
USPTO

cc:	Harness, Dickey & Pierce, P.L.C.
	Suite 600
	2801 Network Blvd
	Frisco, TX  75034








    
        
            
        
            
    

    
        1 The total number of days falling under sections (1)-(4) of 37 C.F.R. § 1.703(b) is 0 days.